PER CURIAM HEADING








                NO.
12-08-00161-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MICHAEL KENNEDY,        §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
filed a notice of appeal complaining of the district court’s denial of his
motion to dismiss counsel and its dismissal of his motion for an insanity
hearing “by jury.”  However, we could not
verify that any such orders had been signed by the trial court.  On April 16, 2008, this court notified
Appellant that the information in this appeal does not include a final judgment
or other appealable order.  Appellant was
further informed that the appeal would be dismissed unless the information
received in the appeal was amended on or before April 28, 2008 to show the
jurisdiction of this court.  On April 29,
2008, Appellant responded to our notice by filing a second notice of appeal,
but the information in this appeal has not been amended to show this court’s
jurisdiction.  Accordingly, the appeal is
dismissed for want of jurisdiction.
Opinion delivered April 30,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(DO NOT PUBLISH)